Suit against corporation. The suit was commenced by the service of a summons, upon one of the trustees of the church. On an affidavit that the corporation had no presiding officer or treasurer, and that the secretary had left the country, The Court directed a rule to be entered that the service made should be deemed sufficient, and that the defendants plead within twenty days after the service upon the same trustee, of a copy of the declaration filed, and notice of the rule so ordered or judgment. See 2 R. S. 458, § 5.